14‐1546‐cv 
     Dean v. University at Buffalo School of Medicine and Biomedical Sciences, et al.   

     14‐1546‐cv 
     Dean v. University at Buffalo School of Medicine and Biomedical Sciences, et al.   
      
 1                        UNITED STATES COURT OF APPEALS 
 2                             FOR THE SECOND CIRCUIT 
 3                                  ____________________ 
 4                                                                                                 
 5                                    August Term, 2014 
 6                                               
 7      (Argued: February 19, 2015                                     Decided: October 6, 2015) 
 8    
 9                                  Docket No. 14‐1546‐cv 
10                                               
11                                  ____________________ 
12    
13   MAXIAM DEAN, 
14    
15                            Plaintiff‐Appellant,                                            
16          
17                      v. 
18    
19   UNIVERSITY AT BUFFALO SCHOOL OF MEDICINE AND BIOMEDICAL 
20   SCIENCES, STATE UNIVERSITY OF NEW YORK, MICHAEL E. CAIN, M.D., 
21   Individually and in his official capacity as Dean of the University at Buffalo 
22   School of Medicine and Biomedical Sciences, NANCY NIELSEN, M.D., Ph.D., 
23   Individually and in her official capacity as Senior Associate Dean of the 
24   University at Buffalo School of Medicine and Biomedical Sciences, 
25    
26                            Defendants‐Appellees. 
27    
28                                  ____________________ 
29    
30   Before: WINTER, POOLER, SACK, Circuit Judges. 
                                                                                            

 1         Appeal from the United States District Court for the Western District of 

 2   New York (William M. Skretny, J.) granting summary judgment to defendants 

 3   and dismissing plaintiff Maxiam Dean’s claims under, inter alia, Title II of the 

 4   Americans with Disabilities Act, Section 504 of the Rehabilitation Act of 1973, 

 5   and the Due Process Clause. After failing to sit for and pass his third attempt at 

 6   Step 1 of the United States Medical Licensing Examination by the deadline set by 

 7   the University at Buffalo School of Medicine and Biomedical Sciences, Dean was 

 8   dismissed from the M.D. program. Because defendants did not grant Dean the 

 9   accommodation he requested for his mental‐health condition and failed to 

10   provide a “plainly reasonable” alternative or attempt to show that Dean’s 

11   proposed modification was unreasonable, the district court erred in granting 

12   summary judgment on the ADA and Rehabilitation Act claims. However, having 

13   received notice of potential termination from the program and  a “careful and 

14   deliberate” decision Dean was provided the procedural process due for an 

15   academic dismissal. 

16         Affirmed in part, vacated in part, and remanded. 

17                                 ____________________ 

18                             PARKER R. MACKAY (David J. Seeger, Buffalo, NY, on the 
19                             brief), Kenmore, NY, for Plaintiff‐Appellant. 


                                              2 
                                                                                               

 1    
 2                             LAURA ETLINGER, Assistant Solicitor General (Barbara 
 3                             D. Underwood, Solicitor General, Andrea Oser, Deputy 
 4                             Solicitor General, on the brief), for Eric T. Schneiderman, 
 5                             Attorney General of the State of New York, Albany, NY 
 6                             for Defendants‐Appellees. 
 7                              
 8   POOLER, Circuit Judge: 

 9         Plaintiff‐Appellant Maxiam Dean appeals from the judgment of the United 

10   States District Court for the Western District of New York (William M. Skretny, 

11   J.) granting summary judgment to the University at Buffalo School of Medicine 

12   and Biomedical Sciences (“UBMED”), State University of New York (“SUNY”), 

13   Michael E. Cain, and Nancy Nielsen (collectively “Defendants”) and dismissing 

14   his complaint. Dean brought suit under, inter alia, Title II of the Americans with 

15   Disabilities Act (“ADA”), 42 U.S.C. § 12132; Section 504 of the Rehabilitation Act 

16   of 1973, 29 U.S.C. § 794; and 42 USC § 1983 for alleged violations of the Due 

17   Process Clause of the United States Constitution. After failing to sit for and pass 

18   his third attempt at Step 1 of the United States Medical Licensing Examination 

19   (“USMLE”) by the deadline set by UBMED, Dean was dismissed from the M.D. 

20   program. Because a trier of fact could find that defendants did not grant the 

21   accommodation Dean requested for his mental‐health condition and failed to 

22   provide a “plainly reasonable” alternative or attempt to show that Dean’s 


                                               3 
                                                                                           

 1   proposed modification was unreasonable, the district court erred in granting 

 2   summary judgment on the ADA and Rehabilitation Act claims. However, having 

 3   received notice of potential termination from the program and a“careful and 

 4   deliberate” decision Dean was, as a matter of law, provided the procedural 

 5   process due for an academic dismissal. 

 6          Accordingly, we affirm the grant of summary judgment to Defendants as 

 7   to Dean’s due process claim, vacate the remainder of the judgment, and remand 

 8   to the district court.  

 9                                   BACKGROUND 

10          Maxiam Dean enrolled in the four‐year M.D. course at UBMED in August 

11   2004. The program is divided in two phases, each comprising two years of study. 

12   To progress to the latter stage a student must pass all first‐phase modules and 

13   electives, a second‐year clinical competency examination, and Step 1 of the 

14   USMLE administered by the National Board of Medical Examiners (“NBME”). 

15   Dean completed the required coursework and second year clinical competency 

16   exam by the spring of 2006.  

17          The Academic Status Policies (“ASP”) issued by UBMED permits a student 

18   three opportunities to pass the Step 1 exam, with all attempts to be completed in 



                                               4 
                                                                                              

 1   one academic year exclusive of official (non‐study) leaves of absence. A student 

 2   who thrice fails the Step 1 exam is to be administratively dismissed, but may 

 3   appeal to the dean of UBMED. Under this policy Dean was required to complete 

 4   Step 1 of the USMLE by May 31, 2007.  

 5         UBMED allowed Dean study leave before his first and second attempts at 

 6   the Step 1 exam. In June 2006, Dean took a six‐week leave to prepare for the 

 7   examination but failed it in mid‐August 2006. Dean thereafter received three 

 8   additional six‐week study leaves. Although the ASP provides only eight weeks 

 9   for a student to prepare for a second sitting of the Step 1 exam, UBMED granted 

10   Dean’s requests. Prior to his second attempt, senior associate dean Dr. Nancy 

11   Nielsen wrote to Dean on January 4, 2007, informing him that by the terms of his 

12   leave of absence he would be “automatically dismissed from medical school” if 

13   he failed to sit for Step 1 by February 17, 2007, and that no extensions for further 

14   study would be granted. App’x at 177. Dean replied by email to Dr. Nielsen 

15   explaining that he had enrolled in the PASS Program, a private examination 

16   preparation course consisting of lectures and tutoring, to prepare for the USMLE, 

17   which Dean understood he could sit for as late as May 31, 2007. Dean noted that 

18   prior to attending the program he was “ridden with depression, stress, and 



                                               5 
                                                                                              

 1   anxiety,” App’x at 231, asked for an “extra month in the Pass Program to 

 2   succeed” but did not request medical leave. App’x at 232. Dean ultimately retook 

 3   Step 1 on February 16, 2007, and again failed.  

 4         Dr. Nielsen informed Dean by letter that he would go on study leave at the 

 5   end of his current medical clerkship to prepare for a final try (no later than May 

 6   31, 2007) at the Step 1 exam. The ASP does not prescribe a particular study 

 7   period for a third attempt but states that the student will be removed from the 

 8   clerkship roster and “allowed to prepare for, and sit for, the examination one 

 9   final time. [The student] must sit for the examination by the date established by 

10   the Office of Medical Education for the next incoming third year class.” App’x at 

11   142. Former faculty member and chair of surgery Dr. Eddie Hoover attested that 

12   “it was longstanding policy that students taking the Step 1 exam, whether on 

13   their first, second or third attempt, were afforded a 6 to 8 week period to 

14   prepare.” App’x at 339. In particular, he emphasized that “each time a medical 

15   student took the Step 1 exam, he or she was allowed and expected to study 

16   exclusively for the exam for a 6 to 8 week period leading up to the examination 

17   itself.” App’x at 339. In his deposition, Dean similarly testified that all students 

18   were afforded a six‐ to eight‐week study leave prior to each attempt.  



                                                6 
                                                                                          

 1         Sometime after failing the Step 1 exam for a second time Dean became 

 2   disabled. In April 2007, he began to experience increased symptoms of 

 3   depression, and on May 4, 2007, Dr. Andrea Greenwood, a psychologist, 

 4   conducted a crisis evaluation session with Dean through the university’s 

 5   counseling services. Dean reported disrupted sleep and appetite, fatigue, and 

 6   difficulty concentrating.  Dr. Greenwood advised Dean to schedule a 

 7   comprehensive evaluation. That same day Dean met with Dr. Dwight Lewis, an 

 8   internist, who proposed that Dean begin pharmacological treatment and 

 9   provided Dean an “excuse slip” recommending a three‐month leave of absence 

10   due to situational depression.  

11         Dean presented the slip to UBMED and received responses from Dr. 

12   Nielsen, by letter and email, informing him that Dr. Lewis’s note provided 

13   insufficient information to support an extended leave. Dr. Nielsen advised Dean 

14   that the dean of UBMED, Dr. Michael Cain, would not grant any additional 

15   extensions and that Dean was to sit for Step 1 by May 31, 2007. After learning 

16   that Dean independently inquired of UBMED’s leave of absence committee, Dr. 

17   Nielsen notified Dean that Dr. Cain had already reviewed his physician’s note 

18   and declined to grant an extension. In a separate letter Dr. Nielsen stated that 



                                              7 
                                                                                            

 1   Dean would “be immediately administratively dismissed from school” upon 

 2   receipt of a failing score on the Step 1 exam. App’x at 175. 

 3         Dr. Greenwood re‐evaluated Dean on May 17, 2007. In a letter to Dr. 

 4   Nielsen and the leave of absence committee she outlined the symptoms of Dean’s 

 5   depression, noting effects on his ability to concentrate and maintain focus and 

 6   opining that Dean would likely benefit from treatment. The following day Dr. 

 7   Lewis prescribed Dean Lexapro, an anti‐depressant medication. As a follow up 

 8   to the earlier excuse slip, Dr. Lewis also wrote to the committee recommending a 

 9   medical leave of absence to permit Dean to return to proper functioning such 

10   that he would be “capable of the academic performance required to advance in 

11   his medical training.” App’x at 300. Neither Dr. Greenwood nor Dr. Lewis 

12   suggested a particular period of leave.  

13         Dean wrote separately to the leave‐of‐absence committee on May 21, 2007, 

14   describing his symptoms and requesting a three‐month leave to continue the 

15   medication regimen, visit the university psychologist, and temporarily return 

16   home for family support. He indicated that “[a]t the end of the leave [he would] 

17   sit for the retake of step 1 and return back to clinical clerkship.” App’x at 296. 




                                                 8 
                                                                                           

 1          After meeting with Dean, the leave‐of‐absence committee endorsed a leave 

 2   of absence until June 30, 2007, a date approximately six weeks after Dean began 

 3   taking Lexapro. The committee’s May 22, 2007 letter to Dr. Nielsen noted that 

 4   leave should be granted to permit adequate time for the treatment to become 

 5   effective but that Dean “should not be granted a leave of absence to gain more 

 6   ‘study time’” and counseled that no further leave be granted. App’x at 302. 

 7   Accepting the committee’s recommendation, Dr. Cain informed Dean by letter 

 8   dated May 25, 2007, of the extended deadline but stated that “[n]o further delays 

 9   whatsoever w[ould] be granted” and reminded Dean that he was required to 

10   pass Step 1 within the three attempts permitted by the ASP before returning to 

11   the M.D. program. App’x at 306. 

12          On May 31, 2007, Dean attended a follow‐up appointment with university 

13   psychiatrist Dr. Calvert Warren, who furnished Dean with a letter indicating that 

14   despite mild improvement since beginning treatment on May 18, Dean exhibited 

15   symptoms of major depression. Dr. Warren supported a leave of absence to 

16   permit Dean’s treatment interventions to progress and noted a six‐ to eight‐ week 

17   timeframe for anti‐depressant medications to achieve effectiveness. Dean 

18   forwarded Dr. Warren’s letter to Dr. Cain and enclosed his own letter dated June 



                                             9 
                                                                                              

 1   1, 2007, again requesting a three‐month leave of absence: “Please reconsider 

 2   giving me more than one month so that the medication will reach steady state 

 3   and be therapeutic, so I can focus on preparing for the retake of Step 1.” App’x at 

 4   311. By letter dated June 7, 2007, Dr. Cain allowed Dean until July 28, 2007, to sit 

 5   for the Step 1 exam but stated that “no further extensions regardless of reason” 

 6   would be granted. App’x at 313. The July 28 deadline fell approximately ten 

 7   weeks after Dean began drug therapy for his depression. 

 8         While re‐enrolled in the PASS Program, Dean experienced “a noticeable 

 9   improvement in his functioning” in late June 2007. App’x at 20. By mid‐July, 

10   approximately eight weeks after commencing treatment, Dean “regained normal 

11   functioning” and was able to intensively study. App’x at 20.  Dean reported 

12   being “virtually free of depression” on July 21. App’x at 243. Two days later, Dr. 

13   Francis Ihejarika, the founder of the PASS Program, left a voicemail for Dr. Cain, 

14   expressing confidence that Dean would be successful on the Step 1 exam with an 

15   additional month of preparation time. Dr. Nielsen informed Dean by email that 

16   due to privacy regulations the school would not return Dr. Ihejirika’s call. Dean 

17   ultimately did not sit for the Step 1 exam by July 28, 2007, and did not request 

18   further extension of that deadline. 



                                              10 
                                                                                             

 1         By letter dated August 15, 2007, UBMED notified Dean that he had been 

 2   administratively dismissed from the M.D. program for failure to timely sit for the 

 3   Step 1 exam. The letter informed Dean that he could appeal and that Dr. Nielsen 

 4   would review the process, purportedly outlined in the ASP, with him should he 

 5   so desire. Dean did not appeal. However, in late August he attempted to register 

 6   for the Step 1 exam. NBME rejected the registration as Dean was no longer 

 7   enrolled in a medical school.  

 8         Dean subsequently filed a complaint with the U.S. Department of 

 9   Education’s Office of Civil Rights (“OCR”). In May 2008, OCR concluded that 

10   Defendants “granted [Dean] a leave of absence consistent with the 

11   recommendations made by [Dean’s] medical team,” and found “insufficient 

12   evidence to support [Dean’s] allegation that the School discriminated against 

13   him, on the basis of his disability, by refusing to grant him an additional month’s 

14   leave of absence.” App’x at 112. With this complaint pending Dean wrote to Dr. 

15   Cain requesting a meeting to discuss his dismissal. Dr. Cain declined to meet 

16   during the OCR investigation but invited Dean to submit additional information 

17   at the conclusion of those proceedings. In July 2008, Dean formally sought 

18   reinstatement arguing that his failure to sit for the Step 1 exam was not an act of 



                                              11 
                                                                                             

 1   defiance, and submitted a letter from Dr. Hoover noting that it was “impractical” 

 2   for Dean to study for the exam “with his degree of depression.” App’x at 109. 

 3   UBMED rejected Dean’s request for reinstatement. Because Dean was dismissed 

 4   from UBMED he is ineligible to transfer to another American medical school.1  

 5         Dean commenced this action in the district court bringing claims against 

 6   Defendants under: Title II of the ADA; the Rehabilitation Act; 42 U.S.C. § 1981; 

 7   and 42 U.S.C. § 1983. Seeking money damages and reinstatement, Dean alleged 

 8   that his dismissal from UBMED resulted from discrimination on the basis of 

 9   disability and race. Upon completion of discovery, Defendants moved for 

10   summary judgment. The district court granted the motion and dismissed the case 

11   in its entirety, finding, inter alia, “no plausible inference” of discrimination 

12   against Dean as a result of his disability, Dean v. Univ. at Buffalo Sch. of Med. & 

13   Biomedical Scis., No. 10‐CV‐209S (Sr), 2014 WL 1316186, at *7 (W.D.N.Y. Mar. 31, 

14   2014), or that the medical leave afforded “insufficient accommodation or 

15   otherwise disadvantaged [Dean] as compared to able‐bodied students required 

16   to complete all attempts at the Step 1 exam within one academic year,” id. at *7 


           1   Though of no consequence to the outcome of this appeal, Dean attests 
     that in 2010, with sponsorship from a Caribbean medical school, he registered 
     for, sat for, and passed Step 1 of the USMLE.  
             
                                               12 
                                                                                           

 1   n.5. On the due process claim, the district court concluded that because academic 

 2   dismissals require only notice and a “careful and deliberate” decision, 

 3   Defendants provided Dean the process due under the circumstances. Id. at *9.  

 4          On appeal, Dean challenges the grant of summary judgment to Defendants 

 5   on the ADA, Rehabilitation Act, and due process claims.2 

 6                                      DISCUSSION 

 7   I.     Standard of Review 

 8          We review an order granting summary judgment de novo, drawing all 

 9   permissible factual inferences in favor of the non‐moving party. Cox v. Warwick 

10   Valley Cent. Sch. Dist., 654 F.3d 267, 271 (2d Cir. 2011). Summary judgment is 

11   appropriate only where “there is no genuine dispute as to any material fact and 

12   the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A 

13   genuine dispute of material fact exists only “where the evidence is such that a 

14   reasonable jury could decide in the non‐movant’s favor.” Delaney v. Bank of 

15   America Corp., 766 F.3d 163, 167 (2d Cir. 2014) (quoting Beyer v. Cty. of Nassau, 524 

16   F.3d 160, 163 (2d Cir. 2008)). “[R]eliance upon conclusory statements or mere 

17   allegations is not sufficient to defeat a summary judgment motion.” Davis v. New 

             Dean conceded before the district court that neither the ADA nor the 
            2

     Rehabilitation Act permit claims against state officials in their individual 
     capacities. Dean, 2014 WL 1316186, at *5.
                                              13 
                                                                                                    

 1   York, 316 F.3d 93, 100 (2d Cir. 2002). However, “[i]f, as to the issue on which 

 2   summary judgment is sought, there is any evidence in the record from which a 

 3   reasonable inference could be drawn in favor of the opposing party, summary 

 4   judgment is improper.” Sec. Ins. Co. of Hartford v. Old Dominion Freight Line Inc., 

 5   391 F.3d 77, 82–83 (2d Cir. 2004) (quoting Gummo v. Village of Depew, 75 F.3d 98, 

 6   107 (2d Cir. 1996)).  

 7   II.     ADA and Rehabilitation Act Claims  

 8           Congress enacted the ADA “to provide a clear and comprehensive 

 9   national mandate for the elimination of discrimination against individuals with 

10   disabilities.” 42 U.S.C. § 12101(b)(1). To that end, Title II of the ADA provides 

11   that “no qualified individual with a disability shall, by reason of such disability, 

12   be excluded from participation in or be denied the benefits of the services, 

13   programs, or activities of a public entity, or be subjected to discrimination by any 

14   such entity.” Id. § 12132. A qualified individual with a disability is defined as “an 

15   individual with a disability who, with or without reasonable modifications to 

16   rules, policies, or practices . . . meets the essential eligibility requirements for . . . 

17   participation in programs or activities provided by a public entity.” Id. § 




                                                 14 
                                                                                               

 1   12131(2). A public entity includes a state or local government body or any 

 2   instrumentality thereof. Id. § 12131(1). 

 3         Section 504 of the Rehabilitation Act provides, in pertinent part, that “[n]o 

 4   otherwise qualified individual with a disability . . . shall, solely by reason of her 

 5   or his disability, be excluded from the participation in, be denied the benefits of, 

 6   or be subjected to discrimination under any program or activity.” 29 U.S.C. § 

 7   794(a). By its terms, the Rehabilitation Act, which was enacted prior to the ADA, 

 8   applies only to programs receiving federal financial support. Id.; see Powell v. 

 9   Nat’l Bd. of Med. Exam’rs, 364 F.3d 79, 85 (2d Cir.), opinion corrected, 511 F.3d 238 

10   (2d Cir. 2004). 

11         Both acts “prohibit discrimination against qualified disabled individuals 

12   by requiring that they receive ‘reasonable accommodations’ that permit them to 

13   have access to and take a meaningful part in . . . public accommodations.” Id.  

14   The ADA defines “discriminate” as, inter alia, “not making reasonable 

15   accommodations to the known physical or mental limitations of an otherwise 

16   qualified individual with a disability . . . unless [the provider of the service] can 

17   demonstrate that the accommodation would impose an undue hardship on” its 

18   operations. 42 U.S.C. § 12112(b)(5)(A). Under the Rehabilitation Act “an 



                                                 15 
                                                                                                

 1   otherwise qualified handicapped individual must be provided with meaningful 

 2   access to the benefit that the grantee offers . . . . [T]o assure meaningful access, 

 3   reasonable accommodations in the grantee’s program or benefit may have to be 

 4   made.” Alexander v. Choate, 469 U.S. 287, 301 (1985); see Henrietta D. v. Bloomberg, 

 5   331 F.3d 261, 273 (2d Cir. 2003).  

 6         In the education context, the ADA and the Rehabilitation Act require a 

 7   covered institution to offer reasonable accommodations for a student’s known 

 8   disability unless the accommodation would impose an “undue hardship” on the 

 9   operation of its program, Powell, 364 F.3d at 88 (citing 28 C.F.R. § 41.53); see 

10   Rothschild v. Grottenthaler, 907 F.2d 286, 292 (2d Cir. 1990) (“Accommodations to 

11   permit access to handicapped persons should not impose ‘undue financial and 

12   administrative burdens.’”) (quoting Se. Cmty. Coll. v. Davis, 442 U.S. 397, 412 

13   (1979)), or “‘fundamentally alter the nature of the service, program, or activity,’” 

14   Powell, 364 F.3d at 88 (quoting 28 C.F.R. § 35.130(b)(7));  see Alexander, 469 U.S. at 

15   300 (“[W]hile a grantee need not be required to make ‘fundamental’ or 

16   ‘substantial’ modifications to accommodate the handicapped, it may be required 

17   to make ‘reasonable’ ones.”). Thus, while a covered entity “must make 

18   ‘reasonable accommodations,’ it does not have to provide a disabled individual 



                                               16 
                                                                                               

 1   with every accommodation he requests or the accommodation of his choice.” 

 2   McElwee v. Cty. of Orange, 700 F.3d 635, 641 (2d Cir. 2012); see Fink v. N.Y.C. Depʹt 

 3   of Pers., 53 F.3d 565, 567 (2d Cir. 1995) (same)..  

 4         As the standards for actions under these provisions of the ADA and the 

 5   Rehabilitation Act are generally equivalent, we analyze such claims together. 

 6   Harris v. Mills, 572 F.3d 66, 73‐74 (2d Cir. 2009).  To establish a prima facie 

 7   violation under these acts, a plaintiff must demonstrate “(1) that she is a 

 8   ‘qualified individual’ with a disability; (2) that the defendants are subject to one 

 9   of the Acts; and (3) that she was ‘denied the opportunity to participate in or 

10   benefit from defendants’ services, programs, or activities, or was otherwise 

11   discriminated against by defendants, by reason of her disability.’” Powell, 364 

12   F.3d at 85 (quoting Henrietta D., 331 F.3d at 272) (alterations omitted). Before the 

13   district court Defendants conceded that they were entities covered by the 

14   provisions of the acts, Dean, 2014 WL 1316186, at *6, and given their failure to 

15   address whether Dean was a “qualified individual with a disability,” the district 

16   court assumed that Defendants conceded that issue for purposes of the summary 

17   judgment motion. Id. at *6 n.3. Thus, only the third prong of the prima facie 




                                                17 
                                                                                                 

 1   analysis was in issue—whether Defendants engaged in discrimination by failing 

 2   to make reasonable accommodations. 

 3         Surveying the record, the district court discerned “no plausible inference 

 4   that Defendants discriminated against Plaintiff or deprived him of an 

 5   opportunity or benefit because of a disability such that a reasonable jury could 

 6   find in his favor.” Id. at *7.  In support of this conclusion, the court noted that the 

 7   period of medical leave granted by Defendants allowed Dean to return to normal 

 8   functioning approximately two weeks prior to the Step 1 exam deadline and 

 9   incidentally extended the time in which he could sit for the exam beyond the 

10   period ordinarily permitted. Moreover, the district court concluded that Dean 

11   had not shown that the accommodation he received was unreasonable, as he did 

12   “not offer[] any evidence indicating the leave he was granted failed to level the 

13   playing field or treat him in an even‐handed manner with regard to the Step 1 

14   exam.” Id. (footnote omitted). That the period of leave granted complied with the 

15   general recommendations of Dean’s doctors buttressed the district court’s 

16   conclusion that the accommodation offered was sufficient. Finally, emphasizing 

17   that Dean had already devoted a year to study prior to his medical leave, the 

18   district court indicated that Dean’s “opinion” provided the only support for his 



                                               18 
                                                                                             

 1   contention that a reasonable accommodation would have included an additional 

 2   period for study after the symptoms of his depression abated. Id. at *6, 7 n.5.The 

 3   district court therefore granted Defendants’ summary judgment motion on 

 4   Dean’s ADA and Rehabilitation Act claims. 

 5         On appeal, Dean contends that Defendants failed to provide a reasonable 

 6   accommodation because he should have been afforded an interval of leave 

 7   sufficient to allow the prescribed medication to take effect and for Dean to 

 8   thereafter prepare for a final attempt at the Step 1 exam. Defendants respond that 

 9   Dean sought medical leave solely for the purpose of undergoing treatment for 

10   depression and did not specifically request additional study time prior to the 

11   Step 1 retake. Thus, in ultimately supplying Dean a more generous leave period 

12   than purportedly requested by Dean and recommended by his physicians, 

13   Defendants assert they provided a reasonable accommodation. It is axiomatic 

14   that a claim for failure to accommodate does not lie where the accommodation 

15   received is the accommodation the plaintiff requested. See Tsombanidis v. W. 

16   Haven Fire Dep’t, 352 F.3d 565, 579 (2d Cir. 2003).   

17         Dean was not afforded the accommodation he sought. In his June 1, 2007 

18   letter to Dr. Cain requesting reconsideration of the leave of absence set to expire 



                                               19 
                                                                                             

 1   at the end of that month, Dean asked for a three‐month leave to allow “the 

 2   medication [to] reach steady state and be therapeutic, so [he] c[ould] focus on 

 3   preparing for the retake of Step 1.” App’x at 311. While Dean did not explicitly 

 4   disaggregate the purposes of the requested leave period, he explained that Dr. 

 5   Warren had counseled that Dean “would need at least 6 to 8 weeks before [he] 

 6   could see some improvement from the medication.” App’x at 311. As Dean 

 7   requested a period some five to seven weeks longer than necessary for the 

 8   medication to become effective, a trier of fact could find that the additional time 

 9   Dean sought was clearly to prepare for the Step 1 retake. The leave of absence 

10   committee had little difficulty discerning the dual purpose of Dean’s request for 

11   leave. In its May 22, 2007 letter to Dr. Nielsen, the committee recommended that 

12   Dean’s requested three‐month leave period be limited to approximately six 

13   weeks of medical leave, as the “committee fel[t] that [Dean] should not be 

14   granted a leave of absence to gain more ‘study time.’” App’x at 169.  On this 

15   record, a reasonable juror could find that the leave Dean requested included a 

16   period for exam preparation and that Defendants understood the scope of his 

17   request.3  


            Because Dean’s requested three‐month leave included time for exam 
            3

     preparation, the fact that his medical documentation did not endorse that leave 
                                              20 
                                                                                              

 1         While Defendants did not provide the accommodation Dean sought, it is 

 2   undisputed that they afforded him an alternative one. Dean was permitted a 

 3   cumulative leave period spanning approximately ten weeks—from May 21, 2007, 

 4   when he formally requested leave, until July 28, 2007, when he was required to 

 5   sit for the Step 1 exam. The record establishes that by mid‐July Dean’s symptoms 

 6   had lessened to the extent that he was able to engage in productive study. Thus, 

 7   by the July 28 deadline, Dean enjoyed at least some depression‐free study time. 

 8   We must therefore decide, on the summary judgment record before us, whether 

 9   this modification to the exam deadline was a reasonable accommodation.  

10         Where a defendant’s educational institution has implemented or offered 

11   an accommodation, the institution will be entitled to summary judgment only if 

12   the undisputed record reveals that the plaintiff was accorded a “‘plainly 

13   reasonable’” accommodation. Noll v. Int’l Bus. Machs. Corp., 787 F.3d 89, 94 (2d 

14   Cir. 2015) (quoting Wernick v. Fed. Reserve Bank of N.Y., 91 F.3d 379, 385 (2d Cir. 

15   1996)). The hallmark of a reasonable accommodation is effectiveness. See U.S. 

16   Airways, Inc. v. Barnett, 535 U.S. 391, 400 (2002) (“It is the word ‘accommodation,’ 

17   not the word ‘reasonable,’ that conveys the need for effectiveness.”). The 


     period is neither material to whether the proposed accommodation was received 
     nor dispositive of the reasonableness of that request. 
                                               21 
                                                                                              

 1   accommodation need not be “perfect” or the one “most strongly preferred” by 

 2   the student‐plaintiff, but it still must be “effective,” Noll, 787 F.3d at 95. Given the 

 3   “fact‐specific” nature of the question of whether a measure to accommodate a 

 4   student’s disability is a reasonable accommodation, this determination “must be 

 5   made on a case‐by‐case basis.” Wernick, 91 F.3d at 385. 

 6         Defendants posit that the accommodation offered Dean was reasonable 

 7   since he had studied during two extended periods of leave prior to any reported 

 8   mental health condition, such that additional study time would not have been 

 9   necessary. In alluding to the year Dean spent preparing for the Step 1 exam, the 

10   district court appeared to embrace this theory.  

11         We disagree. As an initial matter, we harbor serious doubt that earlier 

12   periods of study suffice to prepare a student for a later examination, particularly 

13   when the student twice failed that very exam. Further, contrary to the district 

14   court’s conclusion, Dean offered evidence to establish that he was not treated in 

15   an evenhanded manner with respect to similarly situated students. Cf. Doe v. 

16   Pfrommer, 148 F.3d 73, 83 (2d Cir. 1998) (“[T]he central purpose of the ADA and § 

17   504 of the Rehabilitation Act is to assure that disabled individuals receive 

18   ‘evenhanded treatment’ in relation to the able‐bodied.”). According to Dean’s 



                                                22 
                                                                                                 

 1   evidence, UBMED granted a set period of study leave to students prior to each 

 2   sitting of the examination. Dr. Hoover attested to a “longstanding policy” of 

 3   affording students six to eight weeks exclusively for exam preparation prior to 

 4   each attempt at Step 1 of the USMLE. App’x at 339. Dean similarly testified at his 

 5   deposition. While it is unclear how many days or weeks Dean spent effectively 

 6   studying after beginning pharmacological treatment, by any measure Dean’s 

 7   period of preparation time in late July 2007 did not span the six to eight weeks 

 8   allegedly afforded, as a matter of school policy, to medical students who had also 

 9   failed two prior attempts at the Step 1 exam. Given this policy, a juror could 

10   reasonably infer that the abbreviated study period encompassed within Dean’s 

11   leave would not have been effective. See Barnett, 535 U.S. at 400 (“An ineffective 

12   ‘modification’ or ‘adjustment’ will not accommodate a disabled individual’s 

13   limitations.”). We therefore cannot conclude that Defendants afforded Dean a 

14   plainly reasonable accommodation.  

15         As we may affirm a grant of summary judgment on any basis that finds 

16   “sufficient support in the record, including grounds not relied on by the district 

17   court,” see Lotes Co., Ltd. v. Hon Hai Precision Indus. Co., 753 F.3d 395, 413 (2d Cir. 

18   2014) (quoting Bruh v. Bessemer Venture Partners III L.P., 464 F.3d 202, 205 (2d Cir. 



                                                23 
                                                                                               

 1   2006)), we further consider, under the applicable burden‐shifting framework 

 2   elaborated below, whether Dean’s proposed accommodation would have been 

 3   reasonable, see Noll, 787 F.3d at 94.  

 4         We have not previously addressed the allocation of the burdens of 

 5   production and persuasion with respect to establishing the third prong of a 

 6   prima facie violation of the ADA or Rehabilitation Act—here the purported 

 7   denial of a reasonable accommodation—in the education context. However, in 

 8   employment‐related claims based on a failure to accommodate, the plaintiff 

 9   bears the initial burdens of both production and persuasion as to the existence of 

10   an accommodation that would allow the plaintiff to perform the essential 

11   functions of the position in question, McBride v. BIC Consumer Prods. Mfg. Co., 583 

12   F.3d 92, 97 (2d Cir. 2009), as well as a “light burden of production” as to the facial 

13   reasonableness of the accommodation, id. 97 n.3; see Borkowski v. Valley Cent. Sch. 

14   Dist., 63 F.3d 131, 138 (2d Cir. 1995) (plaintiff satisfies “burden of production” by 

15   showing “plausible accommodation”). The burden of persuasion then shifts to 

16   the defendant to rebut the reasonableness of the proposed accommodation. 

17   McBride, 583 F.3d at 97 n.3. This burden of non‐persuasion is in essence 

18   equivalent to the “burden of showing, as an affirmative defense, that the 



                                               24 
                                                                                               

 1   proposed accommodation would cause [the employer] to suffer an undue 

 2   hardship.” Borkowski, 63 F.3d at 138; see Barnett, 535 U.S. at 402 (finding summary 

 3   judgment in favor of defendant appropriately granted where a plaintiff fails to 

 4   present evidence from which a jury may infer that an accommodation “seems 

 5   reasonable on its face, i.e., ordinarily or in the run of cases,” or where defendant 

 6   “demonstrates undue hardship in the particular circumstances” of the case). 

 7         Similarly, in the education context, a plaintiff alleging a failure to 

 8   accommodate a disability bears the burdens of both production and persuasion 

 9   as to the existence of some accommodation that would allow the plaintiff to meet 

10   the essential requirements of the service, program, or activity at issue. Once the 

11   plaintiff has met the light burden of producing evidence as to the facial 

12   reasonableness or plausibility of the accommodation, the burden falls to the 

13   defendant educational‐institution to persuade the fact‐finder that the proposed 

14   accommodation is unreasonable. That burden may be met by establishing that 

15   the requested accommodation would (a) impose undue hardship on the 

16   operation of the defendant’s service, program, or activity, or (b) require a 

17   fundamental or substantial modification to the nature of its academic program or 

18   standards. See, e.g., Powell, 364 F.3d at 88 (allowing a student in medical school to 



                                               25 
                                                                                             

 1   continue in program without passing Step 1 “would have changed the nature 

 2   and substance of [the] program”); Zukle v. Regents of Univ. of Cal., 166 F.3d 1041, 

 3   1049–51 (9th Cir. 1999) (rearranging medical clerkship rotations, reducing clinical 

 4   hours, and otherwise decelerating schedule would lower medical school’s 

 5   standards); McGuinness v. Univ. of N.M. Sch. of Med., 170 F.3d 974, 979 (10th Cir. 

 6   1998) (permitting student with marginal grades to advance in M.D. program as 

 7   an exception to policy requiring repetition of coursework was a substantial 

 8   rather than reasonable accommodation); Kaltenberger v. Ohio Coll. of Podiatric 

 9   Med., 162 F.3d 432, 436–37 (6th Cir. 1998) (allowing student to attend abbreviated 

10   remedial summer program instead of retaking failed examination would 

11   diminish podiatric training standards); Wynne v. Tufts Univ. Sch. of Med., 976 F.2d 

12   791, 794–95 (1st Cir. 1992) (providing biochemistry test in an alternative format 

13   would lessen academic standards and devalue university’s credentials as an 

14   institution). 

15          Under this framework, Dean has made out a prima facie case of 

16   discrimination under the ADA and the Rehabilitation Act. As noted above, 

17   Defendants did not contest that Dean established the first two prongs of the 

18   inquiry—whether he is a qualified individual with a disability and whether 



                                              26 
                                                                                            

 1   UBMED is a covered entity. In showing that he requested a three‐month leave to 

 2   seek medical treatment and study for the Step 1 retake, a trier of fact could find 

 3   that Dean met his initial burdens of production and persuasion as to the 

 4   existence of an accommodation. Further, the affidavit of Dr. Hoover and Dean’s 

 5   deposition testimony satisfied Dean’s light burden to produce evidence with 

 6   respect to the facial reasonableness of the accommodation. That students are 

 7   ordinarily afforded six to eight weeks of study time prior to each attempt at Step 

 8   1 of the USMLE suggests that Dean’s leave request was a plausible modification 

 9   of UBMED’s policies. 

10         Thus, the non‐persuasion burden falls to Defendants. In order to obtain 

11   summary judgment, it was incumbent upon Defendants to submit a factual 

12   record establishing that in rejecting Dean’s requested scheduling modification 

13   they diligently assessed whether the alteration would allow Dean the 

14   opportunity to continue in the M.D. program without imposing undue financial 

15   and administrative burdens on UBMED or requiring a fundamental alteration to 

16   the academic caliber of its offerings. See Powell, 364 F.3d at 88. Where, as here, the 

17   record is devoid of evidence indicating whether Defendants evaluated these 

18   considerations in determining the reasonableness of the accommodation sought, 



                                               27 
                                                                                            

 1   we decline to extend the deference we ordinarily accord to the professional, 

 2   academic judgments of educational institutions. See id. (noting that in evaluating 

 3   “the substance of a genuinely academic decision, courts should accord the 

 4   faculty’s professional judgment great deference” (citing Regents of Univ. of Mich. 

 5   v. Ewing, 474 U.S. 214, 225 (1985)). To do otherwise might “allow academic 

 6   decisions to disguise truly discriminatory requirements.” Zukle, 166 F.3d at 1048.  

 7   We do not mean to suggest that Defendants have obscured the basis for their 

 8   decision to cloak discriminatory intent. Rather Defendants’ failure to adduce 

 9   evidence as to the basis for denying Dean’s requested modification to the exam 

10   schedule precludes any conclusion on summary judgment as to the 

11   unreasonableness of that accommodation.   

12         We therefore set aside the district court’s grant of summary judgment to 

13   Defendants on Dean’s ADA and Rehabilitation Act claims. 

14   III.   Procedural Due Process 

15         In the context of an academic dismissal a student is afforded the 

16   procedural process required by the Fourteenth Amendment where (1) the school 

17   has “fully informed [the student] of the faculty’s dissatisfaction with [the 

18   student’s] progress and the danger that this posed to timely graduation and 



                                              28 
                                                                                              

 1   continued enrollment,” and (2) “[t]he ultimate decision to dismiss [the student] 

 2   was careful and deliberate.” Bd. of Curators of Univ. of Mo. v. Horowitz, 435 U.S. 78, 

 3   85 (1978). This standard reflects the need for “far less stringent procedural 

 4   requirements,” id. at 86, than those called for in disciplinary dismissal. See Goss v. 

 5   Lopez, 419 U.S. 565, 581 (1975) (requiring school to furnish student facing 

 6   suspension for misconduct: formal notice, an explanation of the evidence, and a 

 7   chance to present a defense–though not a formal hearing). Given the “more 

 8   subjective and evaluative” nature of the judgment school officials exercise in 

 9   deciding whether to terminate a student for academic cause, such dismissals are 

10   “not readily adapted to the procedural tools of judicial or administrative 

11   decisionmaking.” Horowitz, 435 U.S. at90. “A graduate or professional school is, 

12   after all, the best judge of its students’ academic performance and their ability to 

13   master the required curriculum.” Id. at 85 n.2.  

14         Dean argues that UBMED failed to supply the procedural process owed to 

15   him under the circumstances of his dismissal from the M.D. program.4 Further, 

16   he contends that his claim should not be analyzed under the framework for 



           4  Defendants concede that Dean possessed a constitutionally cognizable 
     property interest in the continuation of his medical school studies. See Branum v. 
     Clark, 927 F.2d 698, 705 (2d Cir. 1991).  

                                               29 
                                                                                            

 1   academic dismissals supplied by Horowitz and instead invites this Court to 

 2   fashion an alternative standard. Such distinction is warranted, according to 

 3   Dean, because UBMED’s decision did not reflect an academic determination but 

 4   instead was (1) motivated by animus and (2) undertaken automatically without 

 5   exercise of professional judgment. We disagree. Under Horowitz, the appropriate 

 6   standard to apply here, a trier of fact could find that Dean received both the 

 7   requisite notice of potential dismissal and a “careful and deliberate” ultimate 

 8   decision. 

 9         As an initial matter, we reject Dean’s contention that this case requires 

10   application of a due process standard different from that articulated in Horowitz. 

11   Dean’s allegation that Defendants’ decision was motivated by ill will or bad faith 

12   is entirely conclusory with no support in the record to establish an inference of 

13   animus toward Dean. See Clements v. Cty. of Nassau, 835 F.2d 1000, 1005 (2d Cir. 

14   1987) (“[S]ummary judgment is usually unwarranted when state of mind is at 

15   issue. The state of mind exception, however, is appropriate only where solid 

16   circumstantial evidence exists to prove plaintiff’s case.”(internal citation 

17   omitted)). Moreover, the decision to dismiss Dean plainly resulted from the 

18   exercise of professional judgment. It is true that the district court described 



                                              30 
                                                                                            

 1   Dean’s ultimate dismissal as “more ministerial than evaluative,” Dean, 2014 WL 

 2   1316186 at *9, but this finding does not compel the conclusion that the decision 

 3   did not result from reasoned deliberation. Indeed, Dean does not dispute that 

 4   Defendants exercised academic judgment in setting a deadline to sit for the Step 

 5   1 exam but argues that they should not have taken a final decision given the 

 6   inherent possibility that he might require more medical leave. But that 

 7   Defendants’ final decision may have been premature goes to the substance of 

 8   Dean’s procedural due process claim and does not remove this case from the 

 9   ambit of academic dismissals.  

10         Next Dean argues that even under Horowitz Defendants failed to afford 

11   him the process due as (1) he was not warned of potential administrative 

12   dismissal, in part, because the ASP did not contain a provision specific to his 

13   situation; (2) Defendants’ June 7, 2007 decision denying additional leave violated 

14   his right to a continued “give and take”; and (3) the ASP contained no effective 

15   right of appeal. None of these arguments is availing. 

16         By failing to address the allegedly insufficient warning of dismissal in his 

17   opening brief, Dean has waived this argument. See McCarthy v. S.E.C., 406 F.3d 

18   179, 186 (2d Cir. 2005) (“[A]rguments not raised in an appellant’s opening brief, 



                                              31 
                                                                                              

 1   but only in his reply brief, are not properly before an appellate court . . . .”); Knipe 

 2   v. Skinner, 999 F.2d 708, 711 (2d Cir. 1993) (“It is true that the reply brief does 

 3   ‘reply’ to arguments made by appellees in their answering brief. The fact that 

 4   appellees felt compelled to address the merits out of caution does not, however, 

 5   broaden the appellants’ Statement of Issues.”). 

 6         Even were we to reach the merits of this issue, we would likely reject 

 7   Dean’s argument. While the ASP may not have spelled out the precise 

 8   mechanism for dismissal, Dr. Cain’s letter of June 7, 2007, informed Dean that he 

 9   was “required to take the USMLE Step 1 exam on or before July 28, 2007,” and 

10   that once Dean “fulfilled this obligation” his return to the medical school was 

11   also conditioned on the outcome of additional obligations. App’x at 313. As Dean 

12   was thereby made aware that he faced termination from UBMED if he did not sit 

13   and pass Step 1 by this extended deadline, he received the requisite notice of the 

14   school’s concern with his performance and the corresponding risk of dismissal. 

15   See Horowitz, 435 U.S. at 85. 

16         Nor was Dean entitled to additional process after the June 7, 2007 letter 

17   announcing that no additional leave would be granted. Horowitz explicitly 

18   declined to apply the “give‐and‐take” standard to academic dismissals. Id. at 86. 



                                                32 
                                                                                              

 1   While Defendants might well have reconsidered whether to dismiss Dean after 

 2   he failed to sit the Step 1 exam by the deadline, he was entitled only to a decision 

 3   rendered with due care and deliberation, not to a particular process of continued 

 4   notice and consideration. Here, the record demonstrates that in considering 

 5   Dean’s several requests for leave, reviewing the medical documentation he 

 6   submitted, and in subsequently setting (and postponing) the deadline for Dean’s 

 7   third attempt at the Step 1 exam, Defendants made a “careful and deliberate” 

 8   decision that Dean be dismissed should he fail to comply with UBMED’s 

 9   requirement that he complete Step 1 of the USMLE by July 28, 2007.  

10         Further, through the opportunity to appeal his termination and to seek 

11   reinstatement Dean was provided more process than required for an academic 

12   dismissal. Dean contends that he had no meaningful opportunity to appeal since 

13   the ASP contains no explicit process to appeal a failure to sit for the Step 1 exam 

14   and that any appeal would have been futile because it presumably would be 

15   taken to Dr. Cain. But UBMED offered Dean no less than what the ASP provides 

16   for any other student appeal, and the ASP makes clear that the dean of UBMED 

17   renders the final decision in all appeals. In any event, Dean cannot complain that 




                                              33 
                                                                                             

 1   a process to which he had no entitlement was not conducted in the manner he 

 2   would have preferred had he availed himself of it. 

 3         Accordingly, the district court did not err in granting summary judgment 

 4   to Defendants on this claim.  

 5   IV.   Eleventh Amendment Immunity 

 6         The Eleventh Amendment bars a damages action in federal court against a 

 7   state and its officials when acting in their official capacity unless the state has 

 8   waived its sovereign immunity or Congress has abrogated it. Fulton v. Goord, 591 

 9   F.3d 37, 45 (2009).  Because the district court found Dean failed to establish a 

10   prima facie case of discrimination, it did not have occasion to address whether 

11   the Eleventh Amendment prohibits Dean’s money damages claims against 

12   UBMED, SUNY, and the individual defendants in their official capacities. As is 

13   our usual practice, we leave it to the district court to determine in the first 

14   instance whether Defendants are entitled to immunity under the Eleventh 

15   Amendment as to the ADA and Rehabilitation Act claims. See Dardana Ltd. v. 

16   Yuganskneftegaz, 317 F.3d 202, 208 (2d Cir. 2003).  

17         However, we note a growing fracture among the district courts in this 

18   Circuit in their approach to determining whether Congress validly abrogated 



                                               34 
                                                                                               

 1   state sovereign immunity under Title II of the ADA. In reciting its understanding 

 2   of the relevant standard, the district court, citing Powell, stated that to recover 

 3   money damages a plaintiff must show a violation of Title II “motivated by either 

 4   discriminatory animus or ill will stemming from plaintiff’s disability.” Dean, 2014 

 5   WL 1316186, at *6. Powell in turn draws this standard from Garcia v. S.U.N.Y. 

 6   Health Sciences Center of Brooklyn, 280 F.3d 98 (2d Cir. 2001), which held that in 

 7   enacting Title II Congress exceeded its authority under Section 5 of the 

 8   Fourteenth Amendment, “but that Title II suits could be limited to circumstances 

 9   in which it had not,” Bolmer v. Oliveira, 594 F.3d 134, 146 (2d Cir. 2010).  Title II 

10   monetary claims against a state therefore require a showing of discriminatory 

11   animus or ill will to limit such suits to disparate treatment that violates the Equal 

12   Protection Clause of the Fourteenth Amendment or falls within the range of 

13   conduct Congress could otherwise prohibit pursuant to its prophylactic 

14   authority. Id. at 146; Garcia, 280 F.3d at 111–12. Subsequent Supreme Court 

15   precedent concerning the constitutionality of Congress’s abrogation of Eleventh 

16   Amendment immunity under Title II calls Garcia’s validity into question.  

17         Of particular relevance here, United States v. Georgia, 546 U.S. 151 (2006), 

18   reaffirmed that “insofar as Title II creates a private cause of action for damages 



                                                35 
                                                                                             

 1   against the States for conduct that actually violates the Fourteenth Amendment, 

 2   Title II validly abrogates state sovereign immunity,” id. at 159 (emphasis 

 3   omitted).5 Given the possibility that the petitioner’s amended complaint in 

 4   Georgia might assert Title II claims not independently premised on conduct that 

 5   violated the Fourteenth Amendment, as well as disagreement among the justices 

 6   as to the scope of Congress’s prophylactic authority, the Court remanded for the 

 7   lower court to determine, 

 8         on  a  claim‐by‐claim  basis,  (1)  which  aspects  of  the  State’s  alleged 
 9         conduct  violated  Title  II;  (2)  to  what  extent  such  misconduct  also 
10         violated  the  Fourteenth  Amendment;  and  (3)  insofar  as  such 
11         misconduct  violated  Title  II  but  did  not  violate  the  Fourteenth 
12         Amendment, whether Congress’s purported abrogation of sovereign 
13         immunity as to that class of conduct is nevertheless valid. 
14                  
15   Id. Thus, Georgia explicitly left open the question of whether Congress may 

16   validly abrogate sovereign immunity with respect to a particular class of 

17   misconduct that violates Title II but does not violate the Fourteenth Amendment.  

18         Continued uncertainty as to the vitality of Garcia has led to a divergence in 

19   the approaches adopted by district courts in this Circuit in their assessment of 



           5 In an earlier case, Tennessee v. Lane, 541 U.S. 509 (2004), the Court 
     concluded, in a case implicating a fundamental right, that Title II “constitutes a 
     valid exercise of Congress’ § 5 authority to enforce the guarantees of the 
     Fourteenth Amendment,” id. at 533–34. 

                                                36 
                                                                                          

1   Congress’s abrogation of sovereign immunity under Title II. 6 Some district 

2   courts apply Garcia.7 Others, adopting the approach in Georgia, determine 

3   whether Congress’s purported abrogation of immunity for conduct that violates 

4   Title II but not the Fourteenth Amendment is nevertheless valid.8 We express no 

5   position as to the question of whether Congress has validly abrogated sovereign 

6   immunity in the context of discrimination in access to public education on the 




          6 In Bolmer, we noted that this Circuit had not yet decided whether Garcia 
    survived Lane and Georgia, but we declined to address the question as we found 
    Garcia was limited to Equal Protection Clause claims and thus did not apply to 
    the substantive due process claim at issue. 594 F.3d at 148.   
          7   See, e.g., Frank v. Sachem Sch. Dist., No. 14‐cv‐67(ADS)(ARL), 2015 WL 
    500489, *12 (E.D.N.Y. Feb. 5, 2015) (applying Garcia without discussion of 
    Georgia); Morales v. New York, 22 F. Supp. 3d 256, 269 (S.D.N.Y. 2014) (same); 
    Brown v. DeFrank, No. 06 Civ. 2235(AJP), 2006 WL 3313821, at *26 (S.D.N.Y. Nov. 
    15, 2006) (acknowledging Georgia but applying Garcia); Cabassa v. Smith, No. 9:08‐
    CV‐0480 (LEK/DEP), 2009 WL 1212495, at *14 n.17 (N.D.N.Y. Apr. 30, 2009) 
    (same). 
     
            8 See, e.g., Goonewardena v. New York, 475 F. Supp. 2d 310, 323–24  (S.D.N.Y. 

    2007) (applying Georgia and concluding that Congress validly abrogated state 
    sovereign immunity under Title II with respect to discrimination against the 
    disabled in access to education); Andino v. Fischer, 698 F. Supp. 2d 362, 377–78 
    (S.D.N.Y. 2010) (following Goonewardena but finding no violation of Title II at the 
    first of the Georgia steps); Ali v. Hogan, No. 9:12‐CV‐0104, 2013 WL 5466302, at *11 
    (N.D.N.Y. Sep. 30, 2013) (adopting Goonewardena approach). 

                                             37 
                                                                                              

1   basis of disability.9 However, if the district court reaches this issue on remand, it 

2   should, at a minimum, evaluate whether the approach erected in Georgia applies. 

3   See 546 U.S. at 158–59. 

4                                      CONCLUSION 

5         For the foregoing reasons, the judgment of the district court is affirmed in 

6   part, vacated in part, and remanded for further proceedings consistent with this 

7   opinion. 




          9 Several of our sister circuits hold that abrogation of state sovereign 
    immunity under Title II in the context of discrimination in access to public higher 
    education for individuals with disabilities falls within Congress’s enforcement 
    power under the Fourteenth Amendment. See Bowers v. Nat’l Collegiate Athletic 
    Ass’n, 475 F.3d 524, 555–56 (3d Cir. 2007); Toledo v. Sanchez, 454 F.3d 24, 40 (1st 
    Cir. 2006); Constantine v. Rectors & Visitors of George Mason Univ., 411 F.3d 474, 490 
    (4th Cir. 2005); Ass’n for Disabled Americans v. Fla. Intʹl Univ., 405 F.3d 954, 956‐59 
    (11th Cir. 2005). But see Pace v. Bogalusa City Sch. Bd., 403 F.3d 272, 287 (5th Cir. 
    2005) (declining to address whether Lane extends to disability discrimination in 
    access to public education as no recognized fundamental right was at stake). 
                                              38